HOLLY, District Judge.
There is no dispute in this case as to the facts. The question presented by the libel herein is whether, upon the undisputed evidence, Aksel Monson, the intervener, was at the time of the injury for which he seeks recovery under the terms of the Longshoremen’s and Harbor Workers’ Compensation Act, 33 U.S.C.A. Ch. 18, § 901 et seq., a member of the crew of the tugboat upon which he was working. It appears from the evidence that his principal duties were those of a fireman on the boat, to take care of the steam which furnished the power for the navigation of the boat by .keeping the furnace under the boiler properly fired. He was not a regular employe of libellant but he had been employed practically all summer. (The injury complained of occurred November 28, 1939). He “carried a first class seaman’s papers”. He did not sign articles when entering upon his employment, nor did he eat or sleep on the boat. Libellant has nine tugs (the tug on which Monson was employed being one) which are licensed to operate on the Great Lakes and tributaries and have operated at various harbors on those lakes and tributaries, though during all of the time of intervener’s employment on local waters in the Chicago district.
Considering all of these facts, I am of the opinion that Aksel Monson was at the time of his injury a member of the crew of the tugboat upon which he was working, and therefore is not entitled to compensation under the terms of the aforesaid act. South Chicago, etc., Co. v. Bassett, 309 U. S. 251, 60 S.Ct. 544, 84 L.Ed. 732.
An order accordingly will be entered September 23, 1940, at 10 o’clock A. M.